PER CURIAM:
The court having been polled at the request of one of the members of the court and a majority of the judges who are in regular active service and not disqualified not having voted in favor (FED. R.App. P. and 5TH CIR. R. 35), the Rehearing En Banc is DENIED.
Voting for en banc rehearing were: Chief Judge Edith H. Jones, Judge E. Grady Jolly, Judge Jerry E. Smith, Judge Edith B. Clement, and Judge Priscilla R. Owen. Voting against en banc rehearing were: Judge Carolyn D. King, Judge W. Eugene Davis, Judge Emilio M. Garza, Judge Fortunato P. Benavides, Judge Carl E. Stewart, Judge James L, Dennis, Judge Edward C. Prado, Judge Jennifer W. Elrod, Judge Leslie H. Southwick, Judge Catharina Haynes, and Judge James E. Graves.
Upon the filing of this order, the clerk shall issue the mandate forthwith. See FED. R.App. P. 41(b).